The opinion of the court was delivered by
Kingman, C. J.:
This action for the recovery of real «state was brought by the plaintiffs in error, the heirs-at-law of Aaron Case, deceased. The petition is in the ordinary form for such cases. The answer is a general denial. A jury was waived, and the cause was tried by the court. No findings of fact were made by the court. Judgment was given for the defendant; and an exception to the judgment is the only exception made by plaintiffs in error in the case. The record purports to contain all the evidence in the case. Several interesting questions are discussed in the argument, which it is not necessary to decide, as the judgment must be affirmed on a ground too plain to admit of controversy. Under the issues, as made up, it was incumbent on the plaintiffs to show title to make out even a prima fade case. On the trial it was admitted that the plaintiffs were the heirs-at-law of Aaron Case, deceased. The plaintiffs then introduced a deed from the Humboldt Town Association to Aaron Case, and this was all the title shown by them. There is nothing indicating that the lots in controversy ever belonged to the Humboldt Town Association, or that that Association ever had a shadow of title to the lots. It is conceded that if the defendant held under a title derived from Aaron Case, that he could not •deny Case’s title. But the pleadings do not disclose any such fact; nor does the evidence. It is true that the defendant ■sought to show title in himself by deed from the administrators of Aaron Case to his vendors; but there is not an iota of evidence tending to show that the defendant held under that title. That title may have been bought by his vendors for the purpose of purchasing their peace, without any confidence in it as a title, and they may have held under a title perfect as against Case or his heirs and every one else. Nor *370is there anything in the record tending to show that defendant was estopped from denying the title of Aaron Case. The points raised in argument could have been best presented by following the method pointed out by the code, § 290. For the reason given the judgment must be affirmed.
All the Justices concurring.